DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 
Status of Claims
3.	No claims have been amended or cancelled by Applicant. Claim 17 has been added by Applicant. Claims 1-17 are currently pending. 
 
Response to Arguments
The rejection of claims 1, 8-10, and 14-16 under 35 U.S.C. 103 has been maintained.
The rejection of claims 2-7 under 35 U.S.C. 103 has been maintained. 
The rejection of claims 11-13 under 35 U.S.C. 103 has been maintained.
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues (in page 9 of Applicant’s Remarks) that Lin cannot teach or suggest the presently combination of claim elements, including at least the recitation that “the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device.” Thus, there is nothing in Lin that would fairly teach or suggest the presently recited elements of the claimed invention. 
Examiner respectfully notes that Applicants arguments are conclusory and do not explain why the Lin reference fails to teach the argued limitation. 
Applicant further argues (in pages 9-10 of Applicant’s Remarks) that there is clearly no teaching or suggestion in the cited portion of Tan, nor anywhere else in the reference, that would fairly teach or suggest any restrictions relating to hardware device including a number of nodes capable of being processed by the hardware devices. For at least the above reasons, it is simply not possible for Tan to remedy the deficiencies of Lin. Thus Lin in view of Tan cannot teach or suggest the elements of independent claim 1. 
Again, Examiner notes that Applicant’s arguments are conclusory and do not explain why the Tan reference fails to teach the argued limitation. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

  	Regarding claim 1, Examiner pointed to Lin as teaching the limitation an acquiring unit configured to acquire restrictions relating to each hardware device of a plurality of hardware devices. Particularly Lin, Paragraph [0054] teaching  collecting information regarding resource availability; Lin, Paragraph [0053] teaching examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.)
	
	Lin was further cited as teaching the limitation a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device. Particularly Lin, Paragraph [0053] teaching adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaching “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaching based on collected information about resource availability a mapper proposes new configurations [of neural network] – see paragraph [0052]]; Lin, Paragraph [0081] teaching “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; and Lin, Paragraph [0007] teaches computation in deep learning architectures such as deep neural networks may be distributed over a population of processing nodes.

	Furthermore, the Office Action notes that although Lin substantially teaches the claimed invention, Lin does not distinctly disclose the limitation wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device. To this effect the Office Action cited Tan as teaching this limitation. Particularly, Tan, Paragraph [0025] teaching  “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and computing demand may be distributed throughout a network of communicating devices.” [Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]. 

	In view for the foregoing the rejection of claim 1 and dependent claims therefrom has been maintained under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-3 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 15, and 16 are respectively drawn to an apparatus, an apparatus, and a method, hence each fall under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more. 
	Independent claims 1 and 16 similarly recite:
an acquiring unit configured to acquired restrictions relating to each hardware device of a plurality of hardware devices
a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device
wherein the acquiring unit and the determining unit are implemented via at least one processor.
Step 2A, Prong 1: 
The limitation of “an acquiring unit configured to acquired restrictions relating to each hardware device…”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “via at least one processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “via at least one processor” language, in the context of this claim encompasses a human manually acquiring restrictions relating to each hardware device of a plurality of hardware devices.
Similarly, the limitation of “a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions…”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “via at least one processor”, nothing in the claim elements precludes the step form practically being performed in the mind. For example, but for the “via at least one processor” language  “a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions…” in the context of this claim encompasses a human mentally determining weather or not a neural network satisfies the restrictions.

If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recited an abstract idea.

	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements – “aquiring unit”, “determining unit”, “via at least one processor” to perform the limitations/steps listed above. These components in all steps are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)). Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.

	Independent claim 15 recites the following limitations:
a receiving unit configured to receive a determination result as to whether or not a neural network of nodes satisfies restrictions relating to each hardware device of a plurality of hardware devices
a processing unit configured to perform processing on a basis of the determination result 
wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device 
wherein the receiving unit and the processing unit are each implemented via at least one processor.

Step 2A, Prong 1: 
The limitation of “a receiving unit configured to receive a determination result as to whether or not a neural network of nodes satisfies restrictions relating to each hardware device…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “via at least one processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “via at least one processor” language, “a receiving unit configured to receive a determination result as to whether or not a neural network of nodes satisfies restrictions relating to each hardware device…” in the context of this claim encompasses a human manually receiving a determination result as to whether or not a neural network satisfies restrictions relating to each hardware device.
Similarly, the limitation of a “processing unit configured to perform processing on a basis of the determination result”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “via at least one processor” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “via at least one processor” language, “processing unit configured to perform processing on a basis of the determination result”, in the context of this claim encompasses a human mentally processing/evaluating the preceding determination result.
The limitation of “wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device” merely further defines what the restrictions include without reciting any positive limitation/step. 
If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular the claims recited the additional elements – “receiving unit” , “processing unit”, “via at least one processor”- to preform the limitations/steps listed above. These components are recited at a high level of generality such that it amounts to not more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05 (h)). Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea.

	Dependent claims 2, 3, 14, and 17 are also ineligible for the same reasons given with respect to claims 1, 15, and 16. The dependent claims describe additional mental processes:
a design control unit configured to control designing of the neural network based on input by a user, wherein the design control unit is implemented via at least one processor.(claim 2) (e.g., manually with the aid of pen and paper control designing of the neural network based on input by a human user)
wherein the determining unit perform the determination in a case where the neural network is changed by the design control unit. (claim 3) (e.g., mentally or with the aid of pen and paper performing the determination)
a communication control unit configured to cause a determination result by the determining unit to be transmitted, wherein the communication control unit is implemented via at least one processor. (claim 14) (see explanation below)
wherein the restrictions relating to each hardware device further include a type of layer capable of being processed by the hardware device. (claim 17) (this claim does not recite an active functional limitation and merely further describes what the restrictions include)

Again, the dependent claims 2, 3, 14, and 17 continue to cover the performance of the limitations in the mind as inherited from independent claims 1, 15, and 16 (Step 2A, Prong 1). The dependent claims restating “via at least one processor” to perform the steps of the dependent claims are again no more than generic computer components to apply the exception and do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Further the step of “a communication control unit configured to cause a determination result by the determining unit to be transmitted” is recited at a high level of generality and amounts to no more than mere data transmission, which is a form of insignificant extra-solution activity. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong 2; see MPEP 2106.05(h)). Hence, the additional elements in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using at least one processor to perform the limitations/steps listed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide and inventive concept. Further, the step of “a communication control unit configured to cause a determination result by the determining unit to be transmitted” was considered to be extra-solution activity in Step 2A, Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim 14). Thereby, a conclusion that the claimed “a communication control unit configured to cause a determination result by the determining unit to be transmitted” step (in claim 14) is well-understood, routine conventional activity is supported under Berkheimer. Hence, the dependent claims 2, 3, 14, and 17 are not patent eligible because they do not amount to significantly more than an abstract idea nor provide and inventive concept. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “acquiring unit” in claim 1, “determining unit” in claim 1, “design control unit” in claim 2, “determining unit” in claim 3, “design control unit” in claims 4-6, “learning unit” in claim 8, “generating unit” in claim 9, “evaluating unit” in claim 9, “communication control unit” in claim 14, and “receiving unit” in claim 15 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Applicant previously amended the claim to read that these units are each implemented via at least one processor. However the processor is not positively claimed in claim 1 and it is unclear whether the claimed units are software or hardware.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



15.	Claims 1, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160328644 A1) in view of Tan et al. (US 20170255859 A1). 

Regarding claim 1, Lin teaches an information processing apparatus comprising:
an acquiring unit configured to acquire restrictions relating to each hardware device of a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.); and 

a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes new configurations [of neural network] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Lin, Paragraph [0007] teaches computation in deep learning architectures such as deep neural networks may be distributed over a population of processing nodes.),

… wherein the acquiring unit and the determining unit are each implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device, and …

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and computing demand may be distributed throughout a network of communicating devices.” [Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]), and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]). 


Regarding claim 8, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a learning unit configured to perform learning for each layer in the neural network, in accordance with a hardware device associated with the layer, on a basis of the restrictions (Lin, Paragraph [0007] teaches deep neural networks may be trained to recognize a hierarchy of features…these multi-layered architectures may be trained one layer at a time.; Lin, Paragraph [0050] teaches “larger ANN models that use more computational resources may have increased levels of accuracy on a given task when compared with smaller ANN models that were trained to perform the same task. In most cases, the desired accuracy of an ANN model on a task is weighed against the computational resources available to execute the ANN.”; Lin, Paragraph [0051] teaches adaptive model conversion may take place when a model is transferred from one device to another; Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process [i.e., a neural network] based on factors such as system resources; Lin, Paragraph [0064] a new configuration of a neural network may be determined by adjusting hyperparameters based on a current artificial neural network; Lin, Paragraph [0066] teaches a database of deep convolutional neural networks with varying complexity may be generated offline…these optimally trained DCNs are then stored in the database; Lin, Paragraph [0070] teaches a new configuration may be determined by compressing the current artificial neural network, wherein a lower complexity neural network is obtained by replacing each layer in the original network with multiple compressed layers and other additional modifications to the layers.), 

wherein the learning unit is implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).


	Regarding claim 9, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a generating unit configured to generate another neural network with a different network structure from a neural network determined to satisfy the restrictions by the determining unit (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications… If the current configurations are not appropriate selecting and applying new configurations that satisfy the requirements for system resources and performance specifications.); and 

an evaluating unit configured to acquire an evaluation result of the generated neural network, wherein the evaluating unit updates a Pareto optimal solution relating to an already evaluated neural network on a basis of the evaluation result of the generated neural network, wherein the generating unit generates another neural network with a different network structure from a neural network relating to the Pareto optimal solution (Lin, Paragraph [0056] teaches determine which neural network configuration may be based on factors such as performance of the current configuration and the new configuration, power consumption associated with the current configuration and the new configuration, processor resources associated wit the current configuration and the new configuration, amongst other device related factors and/or constraints.; Lin, Paragraph [0057] teaches selection of new neural network configurations is a multi-dimensional optimization problem [note: multi-dimensional optimization understood to read on pareto optimal solution] ), and 

wherein the generating unit and the evaluating unit are ach implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).


	Regarding claim 10, the combination of Lin in view of Tan teaches all of the limitations of claim 9, and Lin further teaches wherein the determining unit performs determination as to whether or not the neural network generated by the generating unit satisfies the restrictions, and the generating unit repeats generation of the other neural network until a neural network determined to satisfy the restrictions by the determining unit is generated (Lin, Paragraph [0057] teaches the selection of the new neural network configurations is a multi-dimensional optimization problem…a cascaded reduction strategy may be applied, where all configurations or models are ranked .. Each set of configurations may be evaluated, one by one, until all process requirements (e.g., system resources and performance specifications) are met.).


	Regarding claim 14, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a communication control unit configured to cause a determination result by the determining unit to be transmitted (Lin, Paragraph [0011] teaches an apparatus including means for determining current system resources and performance specification of a current system. The apparatus also includes means for determining a new configuration for machine learning process [i.e., a neural network] based at least in part on the current system resources and the performance specifications; Lin, Paragraph [0012] further teaches wireless communication having a memory and at least one processor coupled to the memory, wherein the processor(s) is configured to determine current system resources and performance specifications of a current system and also configured to determine a new configuration of a machine learning process [i.e., a neural network]  based at least in part on the current system resources and the performance specifications.; Lin, Paragraph [0097] teaches communication media including any medium that facilitates transfer of a computer program from one place to another.), 

	wherein the communication control unit is implemented via at least one processor (Lin, Paragraph [0012] further teaches wireless communication having a memory and at least one processor coupled to the memory, wherein the processor(s) is configured to determine current system resources and performance specifications of a current system and also configured to determine a new configuration of a machine learning process [i.e., a neural network]  based at least in part on the current system resources and the performance specifications.; Lin, Paragraph [0086] further teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).



Regarding claim 15, Lin teaches information processing apparatus comprising: a receiving unit configured to receive a determination result as to whether or not a neural network of nodes satisfies restrictions relating to each hardware device of a plurality of hardware devices; and a processing unit configured to perform processing on a basis of the determination result (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.; Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes configurations [of neural networks] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Lin, Paragraph [0007] teaches computation in deep learning architectures such as deep neural networks may be distributed over a population of processing nodes.), 

… wherein the receiving unit and the processing unit are each implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor;).

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device, and …

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and computing demand may be distributed throughout a network of communicating devices.” [Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]), and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]).



	Regarding claim 16, Lin teaches an information processing method comprising: acquiring restrictions relating to each hardware device of a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.;); and

performing determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes new configurations [of neural network] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Lin, Paragraph [0007] teaches computation in deep learning architectures such as deep neural networks may be distributed over a population of processing nodes.),

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device.

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and computing demand may be distributed throughout a network of communicating devices.” [Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]).

	Regarding claim 17, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and the combination further teaches wherein the restrictions relating to each hardware device include a type of layer capable of being processed by the hardware device (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.; Lin [0034] further teaches neural networks may be designed with a variety of connectivity patterns; Lin, Paragraph [0035] further teaches the connections between the layers of a neural network may be fully connected or locally connected.) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]).

16.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Tan et al., and in view of Kudritskiy (US 20130254138 A1).

	Regarding claim 2, the combination of Lin in view of Tan teaches all of the limitations of claim 1, however, the combination does not distinctly disclose a design control unit configured to control designing of the neural network based on input by a user, wherein the design control unit is implemented via at least one processor.

	Nevertheless, Kudritskiy teaches a design control unit configured to control designing of the neural network based on input by a user, wherein the design control unit is implemented via at least one processor (Kudritskiy, Paragraph [0068] teaches a graphical user interface to design, view, and modify artificial neural networks.).

[EXAMINER NOTE: Although Lin, Paragraph [0053] teaches “a controller selects and applies new [neural network] configurations that satisfy the requirements for system resources…”, Lin does not distinctly disclose design control unit configured to control designing of the neural network based on input by a user.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, as modified by the distributed processing of neural network layers, taught by Tan, to further include the graphical user interface for designing, viewing, and modifying artificial neural networks, as disclosed by Kudritskiy, in order to provide a real-time representation of an artificial neural network and of graphical effects of running of the neural network. (Kudritskiy, Abstract and Paragraph [0087]). 



	Regarding claim 3, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the determining unit performs the determination in a case where the neural network is changed by the design control unit (Lin, Paragraph [0056] teaches determining which [neural network] configuration to select may be based many factors such as a determination based on performance of the current configuration and the new configuration… power consumption associated with the current configuration and the new configuration… processor resources associated with the current configuration and the new configuration, amongst other factors..; [Note: Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Kudritskiy, Paragraph [0087] where the user enters a change while the ANN is running, the user can see the effect of those changes.).

	Motivation to combine same as stated above for claim 2. 


	Regarding claim 4, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 3, and the combination further teaches wherein the design control unit performs rearrangement of a layer relating to the change so that the restrictions are satisfied in a case where it is determined by the determining unit that the restrictions are not satisfied (Lin, Paragraph [0053] teaches controller selects and applies new neural network configurations that satisfy the requirements for system resources.; Lin, Paragraph [0052] teaches different scenarios may benefit from different realizations of an ANN such that it is desirable to use a conversion tool to dynamically convert one realization (e.g., model or configuration) to another).; Lin, Paragraph [0070] teaches a new configuration may be determined by compressing the current neural network. In particular, in one example, a lower complexity network is obtained by replacing each layer in the original network with compressed layers and further, modifications to the layers may also be performed.; Note: Kudritskiy, Paragraph [0096] teaches modifying an ANN to produced desired outputs, wherein in one example, the modified ANNs can be the result of changing the configuration of the ANN based on desired outputs – including but not limited to adding new connections between nodes in the ANN and/or deleting connections between nodes in the ANN.).

	Motivation to combine same as stated above for claim 2. 



	Regarding claim 5, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the design control unit creates a program for constructing the neural network in a case where it is determined by the determining unit that the restrictions are satisfied (Lin, Paragraph [0066] teaches a database of deep convolutional networks architectures with varying complexity may be generated offline…optimally trained DCNs are store in the database and depending on the application and the desired trade-off between complexity and performance a suitably trained DCN model can be proposed.; [Note: Kudritskiy also teaches optimizing a neural network includes determining whether one or more outputs of the neural network match one or more desired outputs and upon determining that the one or more outputs satisfy the desired outputs saving the configuration of the neural network with the desired outputs.]).

	Motivation to combine same as stated above for claim 2.


	Regarding claim 6, the combination of Lin in view of Tan teaches all of the limitations of claim 1, however the combination does not distinctly disclose a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied, wherein the display control unit is implemented via at least one processor. 

	Nevertheless, Kudritskiy teaches a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied, wherein the display control unit is implemented via at least one processor (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing arrangements and connections of the ANN, selecting and/or modifying the nodes and connections of the ANN, and for viewing a real time simulation or application of the ANN; Kudritskiy, Paragraph [0076] teaches based on information presented in a window, the user may realize that a particular node is activated…the user may decide that that node should not be activated and can then manipulate various attributes of one or more connections such that it satisfies a desired behavior of a robot [i.e., a hardware device]; Kudritskiy, Paragraph [0082] teaches the described GUI provides a user with an environment for a holistic try-and-see approach to programming the ANN.; Kudritskiy, Paragraph [0099] teaches “the system 610, which is configured to execute one or more applications to view or modify artificial neural network components, can include a desktop computer, laptop computer, tablet PC, client computer, mobile phone, central computer in a vehicle, and/or any other computer. The system 610 can include a processing device 612, memory 613, a database 611, an input interface 614, and an output interface 615, all of which can be interconnected via a system bus.”).


	Motivation to combine same as stated above for claim 2. 



	Regarding claim 7, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 6, and the combination further teaches wherein the warning screen presents a portion where the restrictions are not satisfied in the neural network (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing arrangements and connections of the ANN, selecting and/or modifying the nodes and connections of the ANN, and for viewing a real time simulation or application of the ANN; Kudritskiy, Paragraph [0076] teaches based on information presented in a window, the user may realize that a particular node is activated…the user may decide that that node should not be activated and can then manipulate various attributes of one or more connections such that it satisfies a desired behavior of a robot [i.e., a hardware device]; Kudritskiy, Paragraph [0082] teaches the described GUI provides a user with an environment for a holistic try-and-see approach to programming the ANN.).

	Motivation to combine same as stated above for claim 2. 


17.	Claims 11-13 are rejected under 35 U.S.C. 103 over Lin et al. in view of Tan et al., and in further view of Jin et al., “Neural Network Regularization and Ensembling Using Multi-objective Evolutionary Algorithms”, Proceedings of 2004 Congress on Evolutionary Computation, (2004). 

	Regarding claim 11, the combination of Lin in view of Tan teaches all of the limitations of claim 9, however, the combination does not distinctly disclose wherein the generating unit generates the other neural network by genetic operation.

	Nevertheless, Jin teaches wherein the generating unit generates the other neural network by genetic operation (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks.”).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, as modified by the distributed processing of neural network layers, taught by Tan, to further include the multi-objective evolutionary algorithm techniques, as taught by Jin, in order to easily construct neural network ensembles with different levels of model complexity. (Jin, Abstract and Section I, pg.1-2).



	Regarding claim 12, the combination of Lin in view of Tan and Jin teaches all of the limitations of claim 11, and the combination further teaches wherein the genetic operation includes at least one of mutation and crossover (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks… A Gaussian type mutation is applied to the chromosome encoding the weight matrix ...”).

	Motivation to combine same as stated above for claim 11.



	Regarding claim 13, the combination of Lin in view of Tan and Jin teaches all of the limitations of claim 12, and the combination further teaches wherein the mutation includes at least one of insertion of a layer, deletion of a layer, change of a layer type, change of a parameter, a graph branch and deletion of a graph branch (Jin, pg. 3, col. 1, section C, teaches a Gaussian type mutation is applied to the chromosome encoding the weight matrix [Note: understood to read on change of a parameter]).

Motivation to combine same as stated above for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123